Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No.:

MEGAN MATTHEWS,

       Plaintiff,

V

CITY AND COUNTY OF DENVER, COLORADO,
CHIEF OF POLICE PAUL PAZEN, in his individual capacity,
JOHN & JANE DOES 1-5, in their individual capacities,

       Defendants.



                           COMPLAINT AND JURY DEMAND


       Plaintiff, Megan Matthews, by and through her attorney Ross Ziev, for claims

against the Defendants, alleges as follows:

                                     INTRODUCTION

       On May 29, 2020, Megan Matthews was injured as a result of the systematic

aggression by the Denver Police Department against non-violent protestors and

bystanders. This police aggression continued throughout the downtown Denver George

Floyd protests without regard to the constitutional rights of protesters and bystanders

including Ms. Matthews. The officers have used ‘less lethal’ weapons to assert and show

their dominance over protesters and the citizens of this state. These actions have not

been isolated events - rather, they are part of a force-wide use of excessive and

unconstitutional force to restrict the constitutional rights of protesters challenging racism
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 2 of 21




and police brutality in our society. This pattern and practice of conduct by Denver police

tramples on the Constitution.

                                        PARTIES

   1. At all times pertinent to the subject matter of this litigation, Plaintiff Megan

Matthews (“Ms. Matthews”), was a citizen of the United States of American and a resident

of and domiciled in the State of Colorado.

   2. Defendant City of Denver, Colorado (“Denver”) is a municipality incorporated in the

State of Colorado.

   3. At all times pertinent to the subject matter of this litigation, Defendant Paul Pazen

was a citizen of the United States and resident of and domiciled in Colorado. At all times

pertinent, Defendant Pazen was acting under color of state law in his capacity as Chief

of Police of Denver. Defendant Pazen was responsible for supervising Defendants John

& Jane Does 1-5 and directing their actions during the protests in response to the murder

of George Floyd, and specifically, their actions during the protest on May 29, 2020.

   4. At all times pertinent to the subject matter of this litigation, Defendants John & Jane

Does 1-5 were citizens of the United States and residents of and domiciled in Colorado.

At all times pertinent, Defendants John & Jane Does 1-5 were acting within the scope of

their official duties and employment and under color of state law in their capacities as law

enforcement officers employed by the Denver Police Department (“DPD”).

                                JURISDICTION AND VENUE

   5. This action arises under the Constitution and laws of the United States, and is

brought pursuant to Title 42 U.S.C. §1983. Jurisdiction is conferred on this Court pursuant

to 28 U.S.C. § 1331. Jurisdiction supporting Plaintiff’s claim for attorney fees and costs
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 3 of 21




is conferred by 42 U.S.C. § 1988.

   6. Venue is proper in this District according to U.S.C. § 1391(b) because the events

giving rise to the claims in this District and all Defendants reside in this District.

                                   FACTUAL ALLEGATIONS

      George Floyd’s Murder and the Ensuring Uprising Against Racist Policing

   7. George Floyd was murdered on May 25, 2020.

   8. On March 25, 2020, Minneapolis police officers arrested Mr. Floyd, a 46-year-old

black man accused of buying cigarettes with a counterfeit $20 bill. Those officers pinned

Mr. Floyd to the ground. Then one officer, Derek Chauvin, put his knee on Mr. Floyd’s

neck, choking him for eight minutes and forty-six seconds while Mr. Floyd repeatedly told

him that he couldn’t breathe. Mr. Floyd died as a result of these police actions on the

street in plain view.

   9. Mr. Floyd’s death was proof of the lack of accountability and the ‘good ole boys’

club’ operating within police departments in the United States. Without change or

accountability, officers know that they can violate the law, and constitution, with impunity,

and particularly when the victim of their abuse is a person of color. Fellow officers did

nothing more than stand by and watch.

   10. Mr. Floyd’s murder caused millions of people to gather across this nation to bring

attention to the ongoing abuses in American policing towards people of color.

   11. Denver was no exception to the nationwide protests, and people started to gather

downtown for this purpose on May 28, 2020.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 4 of 21




                                PLAINTIFF’S ALLEGATIONS

   16. Ms. Matthews attended protest rallies on Thursday, May 28, 2020 and Friday, May

29, 2020.

   17. On Friday, May 29, 2020, Ms. Matthews was at the protest with friends to supply

first aid and assistance to fellow protesters.

   18. Ms. Matthews was handing out granola bars and water to fellow protestors.

   19. Ms. Matthews, along with her friends, were across the street from the state capitol

building near a crowd that was non-violently protesting.

   20. Ms. Matthews was looking for people that needed assistance.

   21. Ms. Matthews noticed that there was an empty parking lot across the street from

where she was that was filled with a squad of heavily dressed police officers.

   22. As Ms. Matthews was standing on the sidewalk, police began to fire rubber bullets

and tear gas at her and the crowd around her.

   23. Ms. Matthews saw a projectile coming towards her and did not have time to react

before it impacted her face.

   24. Ms. Matthews hit the ground and was picked up by people around her, trying to

move and treat her.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 5 of 21




              Ms. Matthews given assistance after being shot in the eye with rubber bullet.

   25. Ms. Matthews was transported by ambulance and dropped off at the hospital

where she was diagnosed with a fractured orbital, fractured nose, possible tear in her

retina, concussion and a one-inch-deep cut on her forehead that went down to the corner

of her eye and required stitches.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 6 of 21




                                   Ms. Matthews at the hospital.

   26. Ms. Matthews has had extensive medical treatment for her injuries including

surgery on her nose and surgery on her eye with further surgeries scheduled. Eight

months after the injury, Ms. Matthews still experiences flashes of light and her eye is still

leaking tears.

   27. On June 9, 2020, Ms. Matthews filed an individual complaint with the Office of the

Independent Monitor (“OIM”).

   28. Ms. Matthews OIM complaint was investigated by Sergeant James Dixon.

Sergeant Dixon failed to conduct an unbiased investigation, alleging that Ms. Matthews
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 7 of 21




was “probably hit by a rock” and calling the peaceful demonstration “a violent riot.”

Sergeant Dixon did not tell Ms. Matthews who filed the projectile at her and seemed to

not believe that she was actually hit with a kinetic impact projectile (“KIP”).

    29. After a unanimous request from the Denver City Council, OIM launched an overall

investigation into the Denver Police Department’s response to the George Floyd Protests.

    30. In its report, OIM cited research showing that police tend to respond to

demonstrations about police brutality more aggressively than they do to protests with

other messages, making arrests and using force and greater rates. 1

    31. OIM found that DPD did not sufficiently implement tight internal controls on the use

of force during protests that are about police conduct.

    32. During its investigation, OIM found that DPD did not create sufficient officer rosters

for the demonstrations prior to June 1, 2020 and did not provide fully documented Use of

Force statements.

    33. DPD’s Use of Force policy only allowed for the use of 40mm launchers for kinetic

impact rounds in response to active aggression which is defined as an overt act or threat

of an assault, coupled with the present ability to carry out the action, which reasonably

indicates that an assault or injury to a person is likely.

    34. The OIM investigation also revealed that DPD did not consistently comply with its

policy requiring the issue of dispersal orders before using force to disperse crowds.

    35. The OIM investigation also revealed that several officers deployed 40mm

launchers with kinetic impact projectiles without the proper training and certification

required by DPD policies.


1
 Heidi Reynolds-Stenson, Protesting the Police: Anti-Police Brutality Claims as a Predicator of Police Repression
of Protest, Social Movement Studies (2018).
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 8 of 21




                             FIRST CLAIM FOR RELIEF
                                   42 U.S.C. § 1983
             First Amendment Violation – Freedom of Speech and Assembly
                            (Plaintiff against Defendants)


   36. Plaintiff incorporates herein all allegations set forth above.

   37. Defendants, acted under color of state law, and within the course and scope of

their employment, in their capacities as officers of the Denver Police Department at all

times relevant to the allegations in this Complaint.

   38. Defendants are “persons” under 42 U.S.C. § 1983.

   39. Plaintiff was engaged in First Amendment-protected expression by gathering to

protest police brutality.

   40. The actions of Defendants – specifically, the use of excessive force against

peaceful protesters – would chill a reasonable person from engaging in activity protected

by the First Amendment.

   41. Plaintiff’s expression was a matter of public concern and did not violate any law.

   42. Plaintiff’s expression occurred in a traditional public forum.

   43. Defendants’ actions were a content-based and/or viewpoint-based restriction of

Plaintiff’s expression.

   44. Defendants’ actions were not a reasonable time, place and manner restriction on

speech.

   45. Defendants, collectively, failed to intervene to prevent each Defendant from

violating Plaintiff’s constitutional rights.

   46. At the time when Defendants stopped Plaintiff from speaking and gathering,

Plaintiff had a clearly established constitutional right under the First Amendment to the
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 9 of 21




United States Constitution to gather, express herself, and speak freely. Any reasonable

law enforcement officer knew or should have known of this clearly established right.

   47. Defendants engaged in their conduct intentionally, knowingly, willfully, wantonly,

maliciously, and in reckless disregard of Plaintiff’s constitutional rights.

   48. Defendants stopped Plaintiff from engaging in expressive activity in accordance

with the customs, policies, and practices of Defendant Denver.

   49. Defendant Denver has a custom, practice or policy of tolerating violations of the

First Amendment of the United States Constitution as shown by its behavior during the

2008 Democratic National Convention demonstrations and other events.

   50. The actions of the Defendants were authorized (before and during the fact), and

ratified (after the fact), by final policymakers for Defendant Denver, including Chief Pazen.

   51. Defendant Denver’s customs, policies, and/or practices, and the decisions of its

final policymakers, were the moving force behind Defendants’ violation of Plaintiff’s

constitutional rights.

   52. Defendant Denver and Chief Pazen failed to properly supervise and/or train its

officers.

   53. As a direct and proximate cause and consequence of Defendants’ unconstitutional

acts and omissions, described above, Plaintiff suffered injuries, damages, and losses.

   54. Defendants’ herein described acts or omissions were the moving force and the

legal, direct, and proximate cause of Plaintiff’s injuries and losses, including but not limited

to non-economic damages, economic damages, the physical and mental pain and

anguish Plaintiff suffered during and after the protest, and other compensatory and

special damages.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 10 of 21




   55. Defendants’ intentional actions or inactions as described herein intentionally

deprived Plaintiff of due process and of rights, privileges, liberties, and immunities

secured by the Constitution of the United States of America.

                                  SECOND CLAIM FOR RELIEF
                                         42 U.S.C. § 1983
                            First Amendment Violation – Retaliation
                                  (Plaintiff against Defendants)

   56. Plaintiff incorporates herein all allegations set forth above.

   57. Defendants acted under color of state law, and within the course and scope of their

employment, in their capacities as law enforcement officers for the DPD at all times

relevant to the allegations in this Complaint.

   58. Defendants are “persons” under 42 U.S.C. § 1983.

   59. Plaintiff was engaged in First Amendment-protected expression by gathering to

protest police brutality.

   60. The actions of Defendants – specifically, the use of excessive force against

peaceful protesters – would chill a reasonable person from engaging in activity protected

by the First Amendment.

   61. Plaintiff’s expression was on a matter of public concern and did not violate any law.

   62. Plaintiff’s expression occurred in a traditional public forum.

   63. Defendants jointly and on their own accord responded to Plaintiff’s First

Amendment protected activity with retaliation, including but not limited to use of physical

force, including Kinetic Impact Projectile (“KIPs”) and chemical agents.

   64. By unlawfully using force against Plaintiff, Defendants sought to punish Plaintiff for

exercising her First Amendment rights, to silence her, and to deter her from gathering and
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 11 of 21




speaking in the future. Defendants’ retaliatory actions would chill a person of ordinary

firmness from engaging in such First Amendment protected activity.

   65. Defendants’ retaliatory actions were substantially motivated by Plaintiff’s exercise

of her First Amendment rights.

   66. At the time when Defendants retaliated against Plaintiff for exercising her First

Amendment rights, Plaintiff had a clearly established constitutional right under the First

Amendment to the United States Constitution to be free from retaliation. Any reasonable

law enforcement officer knew or should have known of this clearly established right.

   67. Defendants, collectively, failed to intervene to prevent each Defendant from

violating Plaintiff’s constitutional rights.

   68. Defendants engaged in their conduct intentionally, knowingly, willfully, wantonly,

maliciously, and in reckless disregard of Plaintiff’s constitutional rights.

   69. Defendants stopped Plaintiff from engaging in expressive activity in accordance

with the customs, policies, and practices of Defendant Denver.

   70. Defendant Denver has a custom, practice or policy of tolerating its officers’

retaliatory violations of the First Amendment of the United States Constitution as shown

by its behavior during the 2008 Democratic National Convention demonstrations and

other events.

   71. Defendant Denver and Chief Pazen failed to properly supervise and/or train its

officers.

   72. The actions of Defendants were authorized (before and during the fact), and

ratified (after the fact), by final policymakers for Defendant Denver, including Chief Pazen.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 12 of 21




   73. Defendant Denver’s customs, policies, and/or practices, and the decisions of its

final policymakers, were the moving force behind Defendants’ violation of Plaintiff’s

constitutional rights.

   74. As a direct and proximate cause and consequence of Defendants’ unconstitutional

acts and omissions, described above, Plaintiff suffered injuries, damages, and losses.

   75. Defendants’ herein described acts or omissions were the moving force and the

legal, direct, and proximate cause of Plaintiff’s injuries and losses, including but not limited

to non-economic damages, economic damages, the physical and mental pain and

anguish Plaintiff suffered during and after the protest, and other compensatory and

special damages.

   76. Defendants’ intentional actions or inactions as described herein intentionally

deprived Plaintiff of due process and of rights, privileges, liberties, and immunities

secured by the Constitution of the United States of America.



                                  THIRD CLAIM FOR RELIEF
                                        42 U.S.C. § 1983
                         Fourth Amendment Violation – Excessive Force
                                 (Plaintiff against Defendants)

   77. Plaintiff incorporates herein all allegations set forth above.

   78. Defendants acted under color of state law, and within the course and scope of their

employment, in their capacities as law enforcement officers for the DPD at all times

relevant to the allegations in this Complaint.

   79. Defendants are “persons” under 42 U.S.C. § 1983.

   80. Plaintiff had a protected Fourth Amendment interest against being victimized by

the use of excessive force at the hands of law enforcement personnel.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 13 of 21




    81. Defendants did not have, at any time, a legally valid basis to apply force to Plaintiff.

    82. Defendants unlawfully seized Plaintiff by means of excessive physical force,

including the use of chemical agents and KIPs.

    83. Defendants had no warrant authorizing any seizure of Plaintiff.

    84. Each Defendant failed to intervene to prevent the other Defendants from violating

Plaintiff’s constitutional rights and is thereby liable for such failure to intervene.

    85. Defendants’ actions were objectively unreasonable in light of the circumstances

confronting them.

    86. Plaintiff had committed no crime (nor could any of the Defendants have reasonably

believed she had committed any crime) that would legally justify arrest or detention,

Plaintiff gave the officers no reason to fear for their safety, Plaintiff was obviously

unarmed, and Plaintiff was not resisting arrest, attacking or fleeing.

    87. Defendants did not have a legally valid basis to apply the force against Plaintiff in

the manner and with the level of force used under the circumstances presented.

    88. Defendants recklessly created the situation in which they used force.

    89. Defendants’ actions, as described herein, were objectively unreasonable in light of

the facts and circumstances confronting them.

    90. At the time when Defendants used excessive force against Plaintiff, Plaintiff had a

clearly established constitutional right under the Fourth Amendment to the United States

Constitution to be secure from unreasonable seizure through excessive force. Any

reasonable law enforcement officer knew or should have known of this clearly established

right.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 14 of 21




   91. Defendants engaged in these actions intentionally, willfully, and wantonly,

demonstrating deliberate indifference to, and a reckless disregard for, Plaintiff’s

constitutionally protected rights.

   92. Defendant Denver has a custom, practice or policy of tolerating violations of the

Fourth Amendment of the United States Constitution as shown by its behavior during the

2008 Democratic National Convention demonstrations and other events.

   93. The actions of the Defendants were authorized (before and during the fact), and

ratified (after the fact), by final policymakers for Defendant Denver, including Chief Pazen.

   94. Defendant Denver’s customs, policies, and/or practices, and the decisions of its

final policymakers, were the moving force behind Defendants’ violation of Plaintiff’s

constitutional rights.

   95. Defendant Denver and Chief Pazen failed to properly supervise and/or train its

officers.

   96. As a direct and proximate cause and consequence of Defendants’ unconstitutional

acts and omissions, described herein, Plaintiff suffered injuries, damages, and losses.

   97. Defendants’ herein described acts or omissions were the moving force and the

legal, direct, and proximate cause of Plaintiff’s injuries and losses, including but not limited

to non-economic damages, economic damages, the physical and mental pain and

anguish Plaintiff suffered during and after the vigil, and other compensatory and special

damages.

   98. Defendants’ intentional actions or inactions as described herein intentionally

deprived Plaintiff of due process and of rights, privileges, liberties, and immunities

secured by the Constitution of the United States of America.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 15 of 21




                                 FOURTH CLAIM FOR RELIEF
                                        42 U.S.C. § 1983
                      Fourteenth Amendment Violation – Excessive Force
                                 (Plaintiff against Defendants)

   99. Plaintiff incorporates herein all allegations set forth above.

   100.        Defendants acted under color of state law, and within the course and scope

of their employment, in their capacities as law enforcement officers for the DPD at all

times relevant to the allegations in this Complaint.

   101.         Defendants are “persons” under 42 U.S.C. § 1983.

   102.        Plaintiff had a protected Fourteenth Amendment Substantive Due Process

interest against being unreasonably harmed by the use of excessive force at the hands

of law enforcement personnel.

   103.        Defendants did not have, at any time, a legally valid basis to use force

against Plaintiff.

   104.        Defendants’ use of force was extremely disproportionate.

   105.        Defendants acted with malice and/or excessive zeal amounting to an abuse

of power.

   106.        Defendants acted for the purpose of causing harm unrelated and

unnecessary to any relevant policing objective.

   107.        Defendants’ actions were arbitrary and/or conscience shocking in light of

the circumstances confronting them.

   108.        Defendants failed to intervene to prevent each Defendant from violating

Plaintiff’s constitutional rights.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 16 of 21




    109.        Defendants engaged in these actions intentionally, willfully, and wantonly,

demonstrating deliberate indifference to, and a reckless disregard for, Plaintiff’s

constitutionally protected rights.

    110.        At the time when Defendants used excessive force against Plaintiff, Plaintiff

had a clearly established constitutional right under the Fourteenth Amendment to the

United States Constitution to be secure from excessive force. Any reasonable law

enforcement officer knew or should have known of this clearly established right.

    111.        The actions of the Defendants were authorized (before and during the fact),

and ratified (after the fact), by final policymakers for Defendant Denver, including Chief

Pazen.

    112.        Defendant Denver’s customs, policies, and/or practices, and the decisions

of its final policymakers, were the moving force behind Defendants’ violation of Plaintiff’s

constitutional rights.

    113.        Defendant Denver and Chief Pazen failed to properly supervise and/or train

its officers.

    114.        As a direct and proximate cause and consequence of Defendants’

unconstitutional acts and omissions, described above, Plaintiff suffered injuries,

damages, and losses.

    115.        Defendants’ herein described acts or omissions were the moving force and

the legal, direct, and proximate cause of Plaintiff’s injuries and losses, including but not

limited to non-economic damages, economic damages, the physical and mental pain and

anguish Plaintiff suffered during and after the vigil, and other compensatory and special

damages.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 17 of 21




   116.       Defendants’ intentional actions or inactions as described herein

intentionally deprived Plaintiff of due process and of rights, privileges, liberties, and

immunities secured by the Constitution of the United States of America.

                              FIFTH CLAIM FOR RELIEF
                                   42 U.S.C. § 1983
               Fourteenth Amendment Violation – Procedural Due Process
                            (Plaintiff against Defendants)

   117.       Plaintiff incorporates herein all allegations set forth above.

   118.       Defendants acted under color of state law, and within the course and scope

of their employment, in their capacities as law enforcement officers for the DPD at all

times relevant to the allegations in this Complaint.

   119.       Defendants are “persons” under 42 U.S.C. § 1983.

   120.       The due process rights of Plaintiff were violated when Defendants failed to

provide any warning about the deployment of KIPs, to provide an opportunity to disperse,

to leave open routes of egress, and to enforce the laws of the City of Denver and State

of Colorado in a way that a person of ordinary intelligence could understand and comply

with them.

   121.       Defendant’s use of force during the protests was inflicted based on the

unbridled discretion of individual police officers, and was in no way guided by any

published law or legal authority that would provide a person of ordinary intelligence with

a reasonable opportunity to understand what conduct is permitted and prohibited, or what

conduct would result in the use of force.

   122.       Denver’s customs, policies, and practices relating to the use of force during

the protests permitted use of force at the unbridled discretion of an individual police

officer, without adequate notice or an adequate opportunity to comply, in a way that does
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 18 of 21




not provide a person of ordinary intelligence with a reasonable opportunity to understand

what conduct is permitted and prohibited, and in a way that authorizes and encourages

discrimination based on the content of the message of a person engaged in expressive

activity.

    123.        Plaintiff reasonably fears further violation of the right to due process in the

future if she participates in protest activity.

    124.        At the time when Defendants violated Plaintiff’s due process rights, Plaintiff

had a clearly established constitutional right under the Fourteenth Amendment to the

United States Constitution to be afforded due process of law. Any reasonable law

enforcement officer knew or should have known of this clearly established right.

    125.        Defendants engaged in these actions intentionally, willfully, and wantonly,

demonstrating deliberate indifference to, and a reckless disregard for, Plaintiff’s

constitutionally protected rights.

    126.        The actions of the Defendants were authorized (before and during the fact),

and ratified after the fact), by final policymakers for Defendant Denver, including Chief

Pazen.

    127.        Defendant Denver’s customs, policies, and/or practices, and the decisions

of its final policymakers, were the moving force behind Defendants’ violation of Plaintiff’s

constitutional rights.

    128.        Defendant Denver and Chief Pazen failed to properly supervise and/or train

its officers.
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 19 of 21




   129.       Defendants’ intentional actions or inactions as described herein

intentionally deprived Plaintiff of due process and of rights, privileges, liberties, and

immunities secured by the Constitution of the United States of America.

   130.       Defendants’ herein described acts or omissions were the moving force and

the legal, direct, and proximate cause of Plaintiff’s injuries and losses, including but not

limited to non-economic damages, economic damages, the physical and mental pain and

anguish Plaintiff suffered during and after the vigil, and other compensatory and special

damages.

   131.       Defendants’ intentional actions or inactions as described herein

intentionally deprived Plaintiff of due process and of rights, privileges, liberties, and

immunities secured by the Constitution of the United States of America.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her

favor and against each Defendant, and award her all relief allowed by law, including but

not limited to the following:

       A. All appropriate relief at law and equity;

       B. Injunctive relief, including:

              a. Enjoining Defendants from shooting projectiles indiscriminately into

                  crowds of those exercising their rights of free speech and assembly;

              b. Enjoining Defendants from shooting projectiles at protesters unless

                  there is an immediate threat of bodily injury to the protester, officers or

                  others;
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 20 of 21




             c. Enjoining Defendants from using force without warning against

                protesters;

             d. Requiring all Defendant law enforcement officers deployed to police

                demonstrations must have their body-worn cameras recording at all

                times, and forbidding officers from intentionally obstructing the camera

                or recording;

             e. Requiring that all Defendant law enforcement officers deployed to police

                demonstrations must create a use of force report documenting every

                single deployment of KIPs, tear gas, or any other less-than-lethal

                weapon;

             f. Requiring that any and all orders to disperse must be followed by

                adequate time for the intended audience to comply, and officers must

                leave room for safe egress; if it appears the intended audience did not

                hear the order, the order must be repeated multiple times before the

                crowd is dispersed.

      C. Declaratory relief and other appropriate equitable relief;

      D. Economic losses on all claims as allowed by law;

      E. Compensatory and consequential damages, including damages for emotional

         distress, humiliation, loss of enjoyment of life, physical impairment, past and

         future medical bills and other pain and suffering on all claims allowed by law in

         an amount to be determined at trial;

      F. Punitive damages on all claims allowed by law and in an amount to be

         determined at trial;
Case 1:21-cv-00666-STV Document 1 Filed 03/05/21 USDC Colorado Page 21 of 21




      G. Attorneys’ fees and the costs associated with this action under 42 U.S.C. §

          1988, including expert witness fees, on all claims allowed by law;

      H. Pre-and post-judgment interest at the lawful rate; and

      I. Any other appropriate relief at law and equity that this Court deems just and

          proper.

PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

Respectfully submitted this 5th day of March, 2021.

                                         THE LAW OFFICES OF ROSS ZIEV, P.C.



                                         By:   /s/ Ross Ziev
                                               Ross Ziev, #43181
                                               6795 East Tennessee Avenue, Ste. 210
                                               Denver, CO 80224
                                               Phone: (303) 351-2567
                                               Fax: (720) 669-6992
                                               ross@helpincolorado.com

                                               Attorney for Plaintiff
